              Case:20-01947-jwb          Doc #:370 Filed: 10/20/2020              Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN

    In re:
                                                                     Chapter 11
    BARFLY VENTURES, LLC, et al,1                                    Case No. 20-01947-jwb
                                                                     Hon. James W. Boyd
                      Debtors.
    ______________________________________/                          Joint Administration

                                    CERTIFICATE OF SERVICE

       The undersigned certifies that on October 20, 2020, a copy of the document listed below
was served by CM/ECF and on the attached service list by first class mail, postage prepaid:

Order Granting Debtor's Fifth Omnibus Motion for Entry of an Order Rejecting Certain Executory
Contracts and Unexpired Leases and to Abandon any Remaining Personal Property Located at the
Leased Premises

Dated: October 20, 2020                            WARNER NORCROSS + JUDD LLP


                                                   /s/ Elisabeth M. Von Eitzen
                                                   Rozanne M. Giunta (P29969)
                                                   Elisabeth M. Von Eitzen (P70183)
                                                   Stephen B. Grow (P39622)
                                                   150 Ottawa Avenue, NW Ste. 1500
                                                   Grand Rapids, Michigan 49503
                                                   Telephone: (616) 752-2000
                                                   Attorneys for Debtors




1
 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129),
50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids Brewing
Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-
Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC
(9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
                    Case:20-01947-jwb   Doc #:370 Filed: 10/20/2020      Page 2 of 2

     A&L Janitorial, Inc.
                                   Ace Lawn Care & Snow Removal                 Adaptive Insights
     903 Jackson Street
                                            P.O. Box 75                     2400 Geng Road, Suite 200
        P.O. Box 153
                                         Clawson, MI 48017                     Palo Alto, CA 94303
    Kalamazoo, MI 49001


           Ambius                          Empire Disposal                   Field Fire Protection Inc.
1125 Berkshire Blvd., Suite 150         1545 Clay Street, Unit 5                4303 40th Street SE
   Wyomissing, PA 19610                   Detroit, MI 48211                  Grand Rapids, MI 49512


     Final Clean Pro LLC          Great Lakes Sport & Social Club, LLC             Happy PR
  2843 E. Grand River, #253               1324 Lake Drive SE                1059 Wealthy St. SE, #202
   East Lansing, MI 48823              Grand Rapids, MI 49506                Grand Rapids, MI 49506


    HR Collaborative, LLC            Jani – King of Michigan, Inc.        Oracle Screening Services, Inc.
678 Front Ave. NW, Suite 265      31420 Northwestern Hwy., Ste. 125       6800 Weiskopf Ave., Suite 150
  Grand Rapids, MI 49504             Farmington Hills, MI 48334               McKinney, TX 75070


Outfront Media/CBS Outdoor               The Green Company                          Unifirst
      P.O. Box 33074                     7310 Woodward Ave.                        1339 Healy
     Newark, NJ 07188                      Detroit, MI 48202                  Kalamazoo, MI 49048

                                                                                Michael V. Maggio
           Unifirst                         Project 35, LLC                   Office of the US Trustee
      1300 Auburn Ave.                    601 First Street NW               125 Ottawa NW, Suite 200R
      Pontiac, MI 48342                 Grand Rapids, MI 49504             Grand Rapids, MI 49503-2865
